Title: John Adams to Abigail Adams, 25 April 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi Ap. 25. 1778

Monsieur Chaumont has just informed me of a Vessell bound to Boston: but I am reduced to such a Moment of Time, that I can only inform you that I am well, and inclose a few Lines from Johnny, to let you know that he is so. I have ordered the Things you desired, to be sent you, but I will not yet say by what Conveyance, for fear of Accidents.
If human Nature could be made happy by any Thing that can please the Eye, the Ear, the Taste or any other sense, or Passion or Fancy, this Country would be the Region for Happiness:—But, if my Country were at Peace, I should be happier, among the Rocks and shades of Pens hill: and would chearfully exchange, all the Elegance, Magnificence and sublimity of Europe, for the Simplicity of Braintree and Weymouth.
To tell you the Truth, I admire the Ladies here. Dont be jealous. They are handsome, and very well educated. Their Accomplishments are exceedingly brilliant. And their Knowledge of Letters and Arts, exceeds that of the English Ladies much, I believe.
Tell Mrs. Warren that I shall write her a Letter, as she desired, and let her know some of my Reflections in this Country.
My venerable Colleague enjoys a Priviledge here, that is much to be envyd. Being seventy Years of Age, the Ladies not only allow him to buss them as often as he p embrace them as often as he pleases, but they are perpetually embracing him.—I told him Yesterday, I would write this to America.
